Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Application
This action is in response to claims filed on January 12th, 2022. Claims 1, 10, and 17 are amended. Claims 3 and 21 were canceled and new claim 22 is added. Further, the claims 1, 10, 12, and 17-18 are amended, and claim(s) 4, 13, and 19 are cancelled, because of the Examiner’s Amendment and interview conducted on March 23rd, 2022 included herein. Claims 1-2, 5-12, 14-18, 20, and 22 are therefore pending and currently under consideration for patentability. 
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in correspondence with Robert David Pointer (Reg. No. 73,654) on March 23rd, 2022. The application has been amended as follows:
Amendments to the Claims:

1.         (Currently Amended) A method, comprising: 
determining, by a processor, that a rewards event has been initiated by a user based at least in part on a completion of a behavioral event, the behavioral event comprising meeting a usage threshold from fitness tracker data; 

identifying, by the processor, the loyalty provider for storing the rewards event based at least in part on a selection of a user interface element for the loyalty provider from a client device of the user; 
determining, by the processor, a loyalty ID based at least in part on a customer login credential received via the loyalty iFrame for the loyalty provider selected, the loyalty ID being determined by submitting a query to a loyalty provider database using the customer login credential, the loyalty ID comprising a public key associated with the client device for the user; 
writing, by the processor, a customer reward to a blockchain based at least in part on the public key, wherein the customer reward comprises the rewards event, a partner ID associated with the loyalty provider, and the loyalty ID, and wherein the customer reward is written to the blockchain by updating a loyalty point ledger associated with the loyalty ID; 
receiving, by the processor, an event notification from the blockchain in an instance in which the customer reward has been written to the blockchain, and the event notification comprises the loyalty ID, the partner ID, and a loyalty point amount; [[and]]
updating, by the processor, a loyalty point balance of a transaction account associated with the loyalty provider based at least in part on the loyalty point amount, the loyalty ID, and the partner ID;
receiving, by the processor, a balance update notification in response to a loyalty partner balance being updated on the blockchain; and 
initiating, by the processor, a payment to the loyalty provider based at least in part on the loyalty partner balance, wherein in response to receiving the payment the loyalty provider updates the loyalty partner balance on the blockchain based at least in part on the payment.

2.         (Original) The method of claim 1, wherein the determining the loyalty ID comprises: 
receiving, by the processor and via the loyalty iFrame, the customer login credential;
transmitting, by the processor and via the loyalty iFrame, the customer login credential to the loyalty provider; and
receiving, by the processor and via the loyalty iFrame, the loyalty ID in response to the loyalty provider matching the customer login credential to the loyalty ID.

3.         (Canceled)
4.         (Cancelled) 

5.         (Previously Presented) The method of claim 1, further comprising: 
receiving, by the processor, a transaction request, wherein the transaction request comprises a loyalty point payment request;
invoking, by the processor, the loyalty iFrame, wherein the loyalty iFrame is invoked by executing the embedded SDK;
determining, by the processor, the loyalty ID based at least in part on a second customer login credential received via the loyalty iFrame; and
transmitting, by the processor, the loyalty ID and the transaction request to the loyalty provider, wherein in response to receiving the loyalty ID and the transaction request the loyalty 

6.         (Previously Presented) The method of claim 5, wherein in response to receiving the loyalty ID and the transaction request, the loyalty provider processes and authorizes a transactional event.

7.         (Previously Presented) The method of claim 1, wherein the behavioral event comprises at least one of completing a survey or enrolling in an e-mailing list.

8.         (Previously Presented) The method of claim 1, wherein the rewards event comprises a loyalty point payout that is determined based at least in part on the fitness tracker data.

9.         (Previously Presented) The method of claim 8, wherein the loyalty point payout is based at least in part on a number of fitness thresholds achieved from the fitness tracker data.

10.       (Currently Amended) A system, comprising: 
a computing device that includes a processor; 
a memory configured to communicate with the processor; and 
machine-readable instructions stored in the memory that, when executed by the processor, cause the computing device to at least:
determine that a rewards event has been initiated by a user based at least in part on a completion of a behavioral event, the behavioral event comprising meeting a usage threshold from fitness tracker data; 

identify the loyalty provider for storing the rewards event based at least in part on a selection of a user interface element for the loyalty provider from a client device of the user; 
determine a loyalty ID based at least in part on a customer login credential received via the loyalty iFrame for the loyalty provider selected, the loyalty ID being determined by submitting a query to a loyalty provider database using the customer login credential, the loyalty ID comprising a public key associated with the client device for the user; 
write a customer reward to a blockchain based at least in part on the public key, wherein the customer reward comprises the rewards event, a partner ID associated with the loyalty provider, and the loyalty ID, and wherein the customer reward is written to the blockchain by updating a loyalty point ledger associated with the loyalty ID;
receive an event notification from the blockchain in an instance in which the customer reward has been written to the blockchain, and the event notification comprises the loyalty ID, the partner ID, and a loyalty point amount; and 
update a loyalty point balance of a transaction account associated with the loyalty provider based at least in part on the loyalty point amount, the loyalty ID, and the partner ID;
receive a balance update notification in response to a loyalty partner balance being updated on the blockchain; and
initiate a payment to the loyalty provider based at least in part on the loyalty partner balance, wherein in response to receiving the payment the loyalty provider is configured to update the loyalty partner balance on the blockchain based at least in part on the payment.

11.       (Previously Presented) The system of claim 10, wherein determining the loyalty ID further causes the computing device to at least: 
receive, via the loyalty iFrame, the customer login credential;
transmit, via the loyalty iFrame, the customer login credential to the loyalty provider; and
receive, via the loyalty iFrame, the loyalty ID in response to the loyalty provider matching the customer login credential to the loyalty ID.

12.       (Currently Amended) The system of claim 10, wherein the loyalty provider is configured to update [[a]] the loyalty partner balance on the blockchain based at least in part on the loyalty point amount being updated at the transaction account associated with the loyalty provider.

13.       (Cancelled) 

14.       (Previously Presented) The system of claim 10, wherein the machine-readable instructions, when executed by the processor, cause the computing device to at least:
receive a transaction request, wherein the transaction request comprises a loyalty point payment request;

determine the loyalty ID based at least in part on a second customer login credential received via the loyalty iFrame; and
transmit the loyalty ID and the transaction request to the loyalty provider, wherein in response to receiving the loyalty ID and the transaction request the loyalty provider is configured to update the loyalty point ledger on the blockchain based at least in part on the loyalty point payment request.

15.       (Previously Presented) The system of claim 14, wherein in response to receiving the loyalty ID and the transaction request, the loyalty provider is configured to process and authorize a transactional event.

16.       (Previously Presented) The system of claim 10, wherein the behavioral event comprises at least one of completing a survey or enrolling in an e-mailing list.

17.       (Currently Amended) A non-transitory computer readable medium having machine-readable instructions executable by a processor of a computing device, wherein the machine-readable instructions, when executed by the processor, cause the computing device to at least: 
determine that a rewards event has been initiated by a user based at least in part on a completion of a behavioral event, the behavioral event comprising meeting a usage threshold from fitness tracker data; 

identify the loyalty provider for storing the rewards event based at least in part on a selection of a user interface element for the loyalty provider from a client device of the user;
determine a loyalty ID based at least in part on a customer login credential received via the loyalty iFrame for the loyalty provider selected, the loyalty ID being determined by submitting a query to a loyalty provider database using the customer login credential, the loyalty ID comprising a public key associated with the client device for the user; 
write a customer reward to a blockchain based at least in part on the public key, wherein the customer reward comprises the rewards event, a partner ID associated with the loyalty provider, and the loyalty ID, and wherein the customer reward is written to the blockchain by updating a loyalty point ledger associated with the loyalty ID;
receive an event notification from the blockchain in an instance in which the customer reward has been written to the blockchain, and the event notification comprises the loyalty ID, the partner ID, and a loyalty point amount; and
update a loyalty point balance of a transaction account associated with the loyalty provider based at least in part on the loyalty point amount, the loyalty ID, and the partner ID;
receive a balance update notification in response to a loyalty partner balance being updated on the blockchain; and
initiate a payment to the loyalty provider based at least in part on the loyalty partner balance, wherein in response to receiving the payment the loyalty provider is configured to update the loyalty partner balance on the blockchain based at least in part on the payment.

18.       (Currently Amended) The non-transitory computer readable medium of claim 17, wherein the loyalty provider is configured to update [[a]] the loyalty partner balance on the blockchain based at least in part on the loyalty point amount being updated at the transaction account associated with the loyalty provider.

19.       (Cancelled) 

20.       (Previously Presented) The non-transitory computer readable medium of claim 17, wherein the machine-readable instructions, when executed by the processor, further cause the computing device to at least:
receive a transaction request, wherein the transaction request comprises a loyalty point payment request;
invoke the loyalty iFrame, wherein the loyalty iFrame is invoked by executing the embedded SDK;
determine the loyalty ID based at least in part on a second customer login credential received via the loyalty iFrame; and
transmit the loyalty ID and the transaction request to the loyalty provider, wherein in response to receiving the loyalty ID and the transaction request the loyalty provider updates the loyalty point ledger on the blockchain based at least in part on the loyalty point payment request.

21.       (Cancelled) 

22.       (Previously Presented) The method of claim 1, wherein the completion of the behavioral event is determined based at least in part on a loyalty partner website receiving the fitness tracker data from a fitness tracker.

Claim Rejections - 35 USC §101 – Previously Withdrawn
Please refer to Final Rejection mailed on November 18th, 2020 under 35 U.S.C. 101 been fully considered and patent eligible. 
	
Claim Rejections - 35 USC §103 – Withdrawn
With respect to claims 1-2, 5-12, 14-18, 20, and 22 were fully considered and were persuasive. The rejection under 35 USC §103 of pending claims 1-2, 5-12, 14-18, 20, and 22 is withdrawn.
Allowable Subject Matter
Claims1-2, 5-12, 14-18, 20, and 22 are allowed. The closest prior art of record is U.S Pub. 20180293573 by (“Ortiz”) in view of U.S Pub. 20180268401 by (“Ortiz’ 401”) in view of U.S Pub. 20200167815 by (“Naik”). 
The following is an examiner’s statement of reasons for allowance:
The prior art of record Ortiz provides the invention for use in the processing of financial transactions, such trusted platform(s) may, for example, be implemented by banks, credit card, loyalty, gift, rewards, or other account administrators; payment processing services; and/or other but fail to disclose,  invoking, by the processor, a loyalty iFrame to display a user interface for selecting a loyalty provider for storing the reward event in response to determining the rewards event has been initiated, wherein the loyalty iFrame is invoked by executing an embedded software development kit (SDK) based at least in part on the rewards event; identifying, by the processor, the loyalty provider for storing the rewards event based at least in part on a selection of a user interface element for the loyalty provider from a client device of the user; determining, by the processor, a loyalty ID based at least in part on a customer login credential received via the loyalty iFrame for the loyalty provider selected, the loyalty ID being determined by submitting a query to a loyalty provider database using the customer login credential, the loyalty ID comprising a public key associated with the client 
The prior art of record Ortiz ‘401 provides a system having a loyalty platform comprising a plurality of private nodes, each private node including at least one computing device and configured to maintain and update a distributed ledger for loyalty points management; and an electronic wallet application to store an electronic loyalty card token, the token linked to a customer identifier; receive a loyalty event notification indicating a loyalty event, transmit the loyalty event notification and the customer identifier to the loyalty platform, and the loyalty platform being configured to create a block for a loyalty transaction for the loyalty event notification using a private node, the block for the loyalty transaction indicating the customer identifier and the loyalty event, the loyalty platform being configured to maintain a loyalty account for the customer using a block chain or distributed ledger protocol, but fail to disclose, invoking, by the processor, a loyalty iFrame to display a user interface for selecting a loyalty provider for storing the reward event in response to determining the rewards event has been initiated, wherein the loyalty iFrame is invoked by executing an embedded software development kit (SDK) based at least in part on the rewards event; identifying, by the processor, the loyalty provider for storing the rewards event based at least in part on a selection of a user 
Naik discloses, tracking and incentivizing wellness activity using a fitness tracking device. Non-limiting embodiments or aspects of the invention allow users of a portable financial device to be rewarded and incentivized for their wellness activity. The users may fulfill wellness goals generated by and/or for them by tracking their health-related spending and/or health-related physical activity over a time period. For fulfilling their wellness goals, the user may receive a wellness award, such as cash back and/or statement credit for purchases made during the time period. In some examples, a fitness tracking device collects user wellness data including at least one wellness metric for a user. At least one processor receives the user wellness data collected by the fitness tracking device. The processor analyzes user transactions data including transactions initiated by the user with their portable financial device over a time period. The processor is able but fail to disclose, invoking, by the processor, a loyalty iFrame to display a user interface for selecting a loyalty provider for storing the reward event in response to determining the rewards event has been initiated, wherein the loyalty iFrame is invoked by executing an embedded software development kit (SDK) based at least in part on the rewards event; identifying, by the processor, the loyalty provider for storing the rewards event based at least in part on a selection of a user interface element for the loyalty provider from a client device of the user; determining, by the processor, a loyalty ID based at least in part on a customer login credential received via the loyalty iFrame for the loyalty provider selected, the loyalty ID being determined by submitting a query to a loyalty provider database using the customer login credential, the loyalty ID comprising a public key associated with the client device for the user; 2writing, by the processor, a customer reward to a blockchain based at least in part on the public key, wherein the customer reward comprises the rewards event, a partner ID associated with the loyalty provider, and the loyalty ID, and wherein the customer reward is written to the blockchain by updating a loyalty point ledger associated with the loyalty ID; receive a balance update notification in response to a loyalty partner balance being updated on the blockchain; and initiate a payment to the loyalty provider based at least in part on the loyalty partner balance, wherein in response to receiving the payment the loyalty provider is configured to update the loyalty partner balance on the blockchain based at least in part on the payment.
The Examiner was unable to find the specific limitation as per claims 1, 10, and 17, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the combination of invoking, by the processor, a loyalty iFrame to 
Moreover, after yet another exhaustive search of both patent and non-patent literature, the Examiner was unable to find any references which either anticipated or made obvious the claimed invention.
Neither NPL reference remedies the deficiencies of the previously applied Ortiz and Naik reference, and thereby fails to anticipate and/or make obvious the claimed invention.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861. The examiner can normally be reached Mon-Fri. 8:00 AM- 4:30 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM UBALE/            Primary Examiner, Art Unit 3682